Citation Nr: 1450527	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to May 1987 and from December 1988 to June 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).  


FINDING OF FACT

Hypertension was incurred in service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).
  
Where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis 

Complete service treatment records are not available, to include treatment records pertinent to the Veteran's second period of service.  The RO made efforts to obtain service treatment records; however, correspondence from U.S. Army and Joint Services Records Research Center (JSRRC) shows that all available service treatment records were already sent.  As such, the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. at 365 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the Veteran in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

After reviewing all the lay and medical evidence, the Board finds that hypertension was incurred in service.  The Veteran contends, during July 2014 Board hearing testimony, that hypertension was diagnosed by a private physician in 2005, just prior to his separation from service, that he has been on various blood pressure medications since 2005, and that he was first found to have high blood pressure in service when he was evaluated for sleep apnea at the McGuire Air Force Base Hospital.  

Available service treatment records show that hypertension was not indicated during February 1981 enlistment or October 1986 separation examinations completed during the Veteran's first period of service, nor was hypertension indicated on a November 1988 enlistment examination completed in conjunction with his second period of service.  An October 2004 Dental Patient Medical History, associated with service dental records, shows that the Veteran reported having high blood pressure approximately one year prior to service separation.  

During Board hearing testimony, the Veteran identified the onset of hypertension sometime after he was evaluated for sleep apnea in service, in approximately 2000, when multiple blood pressure readings were taken.  The Veteran reported that during a job search prior to his 2005 separation from service, he failed a physical required for employment with a security company due to high blood pressure.  He stated that he was referred to a private physician for evaluation, was given a diagnosis of hypertension, and was prescribed medication for treatment of hypertension while he was still in service.  The Veteran indicated that one week later, his blood pressure readings were found to be acceptable for employment.  He testified that he has been treated with various blood pressure medications since 2005, and identified private treatment for hypertension with Cedar Bridge Medical from 2006.  

While the Veteran indicated that he was unable to remember the name of the physician who treated him in 2005, the Board finds that he is competent to report a diagnosis of hypertension identified by a physician, and is competent to report continuous treatment with medication since that time.  Moreover, the Board finds that the Veteran's testimony is credible, as it tends to be consistent with available medical evidence of record, which shows that the Veteran was initially diagnosed with sleep apnea in 2002, that in April 2004, in conjunction with treatment for sleep apnea, the Veteran stated to have "borderline BP" prior to May 2005 surgery for tonsillectomy and uvulopalatopharyngoplasty, and that he reported having high blood pressure in an October 2004 Dental Patient Medical History.  A post-service November 2006 private treatment report shows that the Veteran was treated for frequent headaches with noted fluctuation in blood pressure.  A July 2008 treatment note identifies a diagnosis of hypertension.  A current diagnosis of hypertension was identified in a July 2010 VA examination.  The VA examiner did not provide a medical opinion addressing the etiology of hypertension.  

Additionally, service treatment records and outpatient treatment records submitted by the Veteran, dated while he was in service, show that his blood pressure readings increased from 2003 to 2004, with diastolic blood pressure readings reaching a level indicative of hypertension.  The Veteran had relevant in-service blood pressure readings as follows: 140/80 in 2003 on an Air Force chronic care flow sheet; 120/80 and 120/80 in June 2003 during a Northern New Jersey Center for Sleep Medicine sleep study; 135/91 in 2004 on an Air Force chronic care flow sheet; 128/88 on a private February 2004 gastroenterology consult; and 146/92 in April 2004 Hackensack University Medical Center preoperative report.  For VA purposes the term "hypertension" means that diastolic blood pressure is predominantly 90 mm or greater and the term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).  The Board finds that available medical treatment records dated during the Veteran's period of service identify diastolic blood pressure readings predominantly at 90 mm or greater in 2004, consistent with a diagnosis of hypertension in service.  

Resolving reasonable doubt in the Veteran's favor, the Board finds, based on the Veteran's blood pressure readings taken in service in 2004, the Veteran's credible report of being diagnosed with hypertension in approximately 2005 by a private physician prior to service separation with medication prescribed for management of hypertension, and evidence of continued treatment for hypertension, that hypertension was incurred in service.  For these reasons, the Board finds that service connection is warranted for hypertension.


ORDER

Service connection for hypertension is granted.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


